Citation Nr: 1547580	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  13-31 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to an increased rating in excess of 20 percent for a back condition, prior to June 25, 2015. 

2. Entitlement to an increased rating in excess of 40 percent for a back condition, from June 25, 2015. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1971 to November 1978, and November 1984 to August 1991. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim for an increased rating for his service-connected back condition. 

By way of procedural history, the Board notes that this claim was previously remanded by the Board in May 2015 for additional development by the RO/Appeals Management Center (AMC). Subsequently, in August 2015, the AMC issued a rating decision, which, inter alia, granted, albeit staged, an increased rating for the Veteran's service connected back condition, assigning a 40 percent rating from June 25, 2015. Concurrently, the AMC issued a corresponding supplemental statement of the case (SSOC) denying an increased rating for the period prior to June 25, 2015, and a higher rating of 40 percent from June 25, 2015. The staged ratings are accurately characterized by their corresponding titles listed above, and are appropriately before the Board for further appellate review.  

The Board notes that although an increased rating was granted in the August 2015 rating decision, the decision did not grant the maximum permissible benefits allowed. For both staged periods, the full schedular disability rating for a back condition was not achieved, and therefore, it is assumed that the Veteran wishes to continue his appeal. Applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993); see also Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (stating that separate ratings can be assigned for separate periods of time, based upon the facts found).

This appeal was processed using the Virtual VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should review this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is necessary before the Board can adjudicate the Veteran's claims. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliances with the terms of the remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In its May 2015 Remand, the Board instructed the agency of original jurisdiction (AOJ) to, among other things, obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since 2013, to particularly include a 2013 MRI report and Social Security Administration (SSA) records; and to give the Veteran another opportunity to submit additional information and/or evidence pertinent to the appeal; and to arrange for the Veteran to undergo VA examination of his back condition.

A review of the evidence of record since that remand reveals that the Veteran was afforded a VA examination in June 2015, and the MRI report was obtained by the AOJ. Likewise, there is evidence that the VA attempted to obtain SSA records from the appropriate authorities, albeit none existed. However, the Board notes that there is no evidence of additional private or VA treatment records past September 2013, the same treatment records available on file since the previous Board remand, and now more than two years old; nor are there administrative records of attempts to obtain these treatment records, VA treatment records specifically. Consequently, as the AOJ failed to fully or substantially comply with the Board's remand directives, another remand of this matter is required under Stegall, supra.  

The Board notes that in this particular instance, adherence to the Board's directives are exceptionally important as such may be dispositive of any adjudication on the merits. The Board points out that during the pendency of the Veteran's claim for increased rating since 2011, the VA has failed to provide the Veteran with an examination to assess the nature and severity of his back condition until nearly four years later in 2015. As such, the Veteran's condition remains un-assessed during the earlier time period (prior to June 25, 2015). A review of the medical evidence of record reveals no objective metrics that are requisite to assess the Veteran's back condition under the appropriate diagnostic code. Consequently, contemporaneous treatment records are exceptionally important to any adjudication on merits for the relevant period prior to the Veteran's last examination; and as such, a remand is necessary to obtain such records. 

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). Hence, the AOJ should obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran since November 12, 2014. The AOJ should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since September 2013. Follow the provisions of 38 C.F.R. § 3.159 as regards obtaining records from Federal facilities in procuring such records. All records and/or responses received should be associated with the claims file.

2. Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to any additional evidence pertinent to the appeal that is not currently of record. Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records, specifically to include any records from 2011 to the present.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3. If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159. All records/ responses received should be associated with the claims file. If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4. If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



